DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teunissen (US 5,388,466).
Regarding claims 1-3, Teunissen discloses a flow rate measurement device (fig. 1) configured to measure a flow rate of fluid flowing through a channel (1) by applying light to the fluid, the flow rate measurement device comprising: the channel (1); a flow detection part (3) disposed at the channel (1), the flow detection part (3) including an impeller (8) configured to be rotated by a flow of the fluid (rotor 8 is rotated by a flow of fluid against blades 13c. 2, ll. 57-60) and a .

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein a length between two of the detection surfaces adjacent to each other in the movement direction of the reflection part is greater than a length of an irradiation spot of the light emitted from 4 and 6. 
The prior art does not disclose or suggest “wherein a length between two of the reflection surfaces adjacent to each other in the rotational direction of the impeller is greater than a length of irradiation spot of light emitted from the light source at the reflection part” in combination with the remaining claim elements as recited in claims 5 and 7. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donzier et al. (US 2019/0376821 A1) is cited for its disclosure of a flowmeter (fig. 5) with an impeller (2) having reflective surfaces to reflect light from a light source (E) to a detector (R1, R2).  
Cholin (US 6,239,446 B1) is cited for disclosing a flowmeter with a paddle (20) with a reflection surface (24) wherein a width of the reflection surface changes in a rotational direction of the impeller (surfaces 82, 92, and 94; figs. 5a-5c).
Taylor (US 4,428,243) is cited for disclosing a flowmeter with an impeller (5) having reflection surfaces on the blades (11) to reflect light to a detection part (15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852